El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
*865En 14 de febrero de 1964 el Secretario del Trabajo acudió al Tribunal Superior, Sala de San Juan, y acogiéndose al procedimiento especial establecido en la Ley Núm. 2 de 17 de octubre de 1961, 32 L.P.R.A. sees. 3118 y ss. (Supl. 1963, pág. 54), instó una querella para beneficio del obrero Isabelo del Valle contra Alfonso López Carrasquillo en reclamación de la suma de $1,379.56, por concepto de diferencias en sala-rios y horas extras trabajadas. En 3 de abril el querellado compareció y solicitó una prórroga de treinta días, mediante moción no jurada, en la cual expuso que:
“El querellado ha sido sorprendido en su buena fe por la radicación de esta querella, habida cuenta de que el caso se había resuelto satisfactoriamente en su etapa administrativa en la Oficina del Administrador del Area I, del Departamento del Trabajo de San Juan, Puerto Rico, mediante una vista adminis-trativa celebrada el día 28 de mayo de 1963.
“Que después de haber sido resuelto este caso y haberse esti-pulado ciertas y determinadas condiciones y errores habidos en la reclamación; ahora se presenta el obrero através \_sie] de su representación haciendo una reclamación fabulosa.”
El tribunal declaró sin lugar la moción de prórroga para ale-gar, “por no cumplir con la Ley # 2 de 1960 [síc].” Obvia-mente se refería al hecho de que el escrito no fue jurado. En 22 de abril se notificó a las partes la resolución recaída.
Dos semanas después el Secretario solicitó se dictara sen-tencia invocándose para ello la See. 4 de la ley mencionada, 32 L.P.R.A. see. 3121, que autoriza a conceder el remedio solicitado cuando el querellado no radica su contestación en la forma y en el término dispuesto en la See. 3, 32 L.P.R.A. see. 3120. Dictóse la sentencia. Se archivó en autos copia de la notificación en 26 de mayo. Varios meses transcurrie-ron. En agosto se solicitó la ejecución de la sentencia. Se embargaron fondos del querellado en el Banco Crédito y Aho-rro Ponceño.
*866Al ser notificado del embargo practicado, el querellado presentó una moción en 21 de septiembre solicitando la sus-pensión del trámite de ejecución y que se dejara sin efecto la sentencia a tenor con las disposiciones de la Regla 49.2 de las de Procedimiento Civil de 1958. En 9 de octubre el tribunal de instancia accedió a la anterior solicitud y ordenó el señalamiento del caso. Expedimos auto de certiorari para revisar esta actuación.
1. La See. 7 de la Ley Núm. 2, supra, 32 L.P.R.A. see. 3124, dispone que el tribunal conservará la discreción que le concede la Regla 49.2 citada, en casos de error, inadverten-cia, sorpresa, negligencia excusable, o fraude para dejar sin efecto una sentencia dictada en casos tramitados siguiendo el procedimiento especial sumario. Requiere que: 1 — la moción se radique dentro del término de sesenta días de noti-ficada la sentencia a las partes, y, 2 — los motivos se expon-gan bajo juramento. Y termina diciendo que “De no radi-carse dicha moción dentro del término y en la forma aquí dis-puestos, el Tribunal deberá declararla sin lugar de plano.”
Ya en el párr. 4 de la See. 3 se había dispuesto la apli-cación de las Reglas de Procedimiento Civil en todo aqué-llo que no esté en conflicto con las disposiciones específicas de la ley especial o con el carácter sumario del procedimiento. Véase, Matos Velázquez v. Proctor Manufacturing Corp., 91 D.P.R. 45 (1964), sobre la aplicación de las Reglas 6.3 y 10.4 —consolidación de defensas — en relación con la Regla 13.1 sobre enmienda a las alegaciones. Recientemente en Murphy Lugo v. Atl. So. Insurance Co., 91 D.P.R. 335 (1964), aplica-mos la propia Regla 49.2 y dejamos sin efecto una sentencia por haberse incurrido en error por el secretario del tribunal al devolver por iniciativa propia una moción de prórroga no jurada presentada por la parte querellada.
Sin embargo, el punto envuelto en el presente recurso es que la moción bajo la Regla 49.2 —con las limitaciones *867que contiene la Sec. 7 (1) — no se radicó. dentro del término de sesento días de haberse notificado la sentencia. Con rela-ción al término de seis meses provisto en la anterior Regla 60, hemos sostenido consistentemente que el mismo es fatal. Banco Popular v. Tribunal Superior, 82 D.P.R. 242 (1961); Pueblo v. 632 Metros Cuadrados de Terreno, 74 D.P.R. 961 (1953); Great American Insurance Co. v. Corte, 67 D.P.R. 564 (1947). Igual solución se impone en cuanto al plazo de 60 días de la See. 7, y aún con mayor justificación consi-derado el lenguaje en que está redactada la oración final que instruye al tribunal a declarar la moción sin lugar, de plano, en casos de inobservancia del término de radicar. La natura-leza sumaria del procedimiento también requiere igual solución.
2. Hasta aquí todo indica que el tribunal recurrido se excedió en las facultades que le correspondían bajo la See. 7. Mas, para hacer cumplida justicia, y encontrándose los autos originales completos ante este Tribunal, es preciso que consignemos que liberalmente interpretadas las alegaciones formuladas en la llamada moción de prórroga, equivalían a una negativa de los hechos expuestos en la querella, pues específicamente expuso que la reclamación objeto del pleito había sido dilucidada administrativamente y resuelta en forma contraria a las pretensiones del obrero. No importa los errores u omisiones en que pudo haber incurrido el querellado en el trámite procesal, lo cierto es que la controversia quedó trabada, y que, por tanto, el tribunal se excedió al dictar sentencia a solicitud del querellante. Cf. Gallart, Admor. v. Banco Popular, 91 D.P.R. 818 (1965).

*868
Por los fundamentos expuestos se devolverá el caso al tribunal de instancia para la continuación de los proce-dimientos.


 Es preciso destacar que los motivos por los cuales se puede soli-citar se deje sin efecto la sentencia en los casos de reclamaciones de sala-rios tramitados conforme a la ley especial no incluyen el descubrimiento de evidencia esencial, la nulidad o satisfacción de la sentencia y “cualquier otra razón que justifique la concesión de un remedio contra los efectos de una sentencia.”